

Exhibit 10.1
SEPARATION AGREEMENT


This SEPARATION AGREEMENT (this “Agreement”), dated as of October 25, 2020, is
made by and between IDEX Corporation (the “Company”) and Andrew K. Silvernail
(“Executive” and, together with the Company, the “Parties”).


RECITALS


Reference is made to that certain Second Amended and Restated IDEX Corporation
Incentive Award Plan (the “Company’s Incentive Award Plan”).


WHEREAS, the Parties have entered into that certain Amended and Restated
Employment Agreement, dated February 22, 2018 (the “Employment Agreement”);


WHEREAS, effective December 15, 2020 (the “Separation Date”), Executive is
voluntarily resigning his employment with the Company and voluntarily resigning
as a member of the Company’s Board of Directors, and the Company has accepted
his resignations;


WHEREAS, the Parties have entered into that certain Confidential Information,
Work Product and Restrictive Covenant Agreement, dated February 2017 (the
“Restrictive Covenant Agreement”);


WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Restrictive Covenant Agreement;


WHEREAS, Section 5(a) of the Restrictive Covenant Agreement provides Executive
shall not engage in any Restricted Activities during the Restricted Period and
in the Restricted Geographic Area, subject to limited expectations expressly
outlined in such Section 5(a) (the “Non-Compete Covenant”);


WHEREAS, Executive has indicated to the Company that he intends to accept
employment with Madison Industries US Holdings Corporation (“Madison
Industries”), a competitor of the Company, in which he will perform
substantially similar responsibilities as required by his current employment at
the Company (the “Madison Industries Employment Opportunity”);


WHEREAS, Executive seeks a waiver from the Company with respect to any future
breach of the Non-Compete Covenant solely with respect to the Madison Industries
Employment Opportunity;


WHEREAS, the Parties desire to amend the Restrictive Covenant Agreement
substantially in the form attached hereto as Exhibit A, pursuant to which (i)
Executive’s post-separation non-solicitation coverage period will be amended to
thirty-six (36) months and (ii) the Restricted Activities will be amended to
include Executive’s participation in, approval of or assistance to a new
employer in connection with any acquisitions of companies or business lines
competitive with the fire, safety and rescue business of the Company for a
period of twelve (12) months (the “Amendment”);


WHEREAS, in connection with this Agreement, the Company seeks Executive’s
execution and delivery of the unconditional release of claims substantially in
the form attached hereto as Exhibit B (the “General Release”);


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:











--------------------------------------------------------------------------------



AGREEMENT


1.Separation of Employment/Resignation from Board. Executive’s last day of
employment with the Company shall be the Separation Date. Until the Separation
Date, Executive shall continue to perform his responsibilities under the
Employment Agreement. Executive shall be deemed to have resigned his membership
on the Company’s Board of Directors on the Separation Date.


2.Bonus Payment. Provided Executive timely executes this Agreement, the
Amendment and the General Release in accordance with the provisions of this
Agreement, Executive shall be entitled to receive a cash payment equal to
Executive’s bonus for the Company’s fiscal year ended December 31, 2020 (“Fiscal
2020”), if any, to be paid by the Company at the same time, under the same terms
and subject to the same limitations and conditions as set forth in the Company’s
Incentive Award Plan as if Executive were still employed by the Company, on the
date the Company pays such bonuses to employees for Fiscal 2020.


3.Forfeiture of Unvested Equity. Executive agrees to forfeit any and all
equity-based awards that remain unvested as of the Separation Date.


4.Restrictive Covenant Agreement.
a.In accordance with Section 11(d) of the Restrictive Covenant Agreement, the
Company hereby waives Section 5(a) of the Restrictive Covenant Agreement solely
with respect to Executive’s Madison Industries Employment Opportunity,
conditioned upon Executive’s execution and delivery of the General Release and
Amendment. For the avoidance of doubt, this waiver does not extend to Restricted
Activities involving the unauthorized use or disclosure of Confidential
Information.
b.In accordance with Section 11(d) of the Restrictive Covenant Agreement, the
Parties agree to execute the Amendment on or prior to the Separation Date.
c.Except for the express waiver of the Non-Compete Covenant solely with respect
to Executive’s Madison Industries Employment Opportunity as outlined in Section
4(a) above, the Parties confirm and agree that the Restrictive Covenant
Agreement, as amended in connection with this Agreement, remains in full force
and effect, and nothing contained herein shall be deemed a waiver by the Company
of any breach or violation thereof.


5.General Release. The Parties agree Executive will execute and deliver the
General Release to the Company on, or within three (3) business days of,
December 15, 2020. For the avoidance of doubt, this Agreement, including the
waiver of the Non-Compete Covenant as outlined in Section 4(a) above, shall be
terminated and be of no force and effect if Executive does not execute and
deliver the General Release to the Company on, or within three (3) business days
of, December 15, 2020 or if the General Release is revoked for any reason
thereafter.


6.Return of Property. By the Separation Date, Executive agrees to return all
property belonging to the Company in his possession, including tangible property
of any kind and any materials that contain or embody any proprietary or
confidential information of the Company. The Parties agree Executive’s return of
all such property is a condition precedent to Executive’s receipt of the
benefits provided under this Agreement. On or immediately following the
Separation Date, Executive agrees to delete any and all electronic data of the
Company from Executive’s personal computers and electronic communications and
storage devices, and to certify such deletions to the Company upon request.


7.Miscellaneous.


a.Each of the Parties agrees that it shall execute and deliver such further
documents and do such further acts and things as such other party may reasonably
request, at the expense of such requesting party, consistent with the provisions
hereof, in order to effect the intent and purposes of this Agreement.


b.The provisions of this Agreement cannot be amended or waived except with the
written consent of each of the Parties. It is understood and agreed that no
failure or delay by a Party in exercising any



--------------------------------------------------------------------------------



right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or future exercise
thereof or the exercise of any other right, power or privilege hereunder. If any
term, provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.


c.This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute the same
agreement and shall become a binding agreement when a counterpart has been
signed by each party and delivered to the other party, thereby constituting the
entire agreement among the parties pertaining to the subject matter hereof. This
Agreement supersedes all prior and contemporaneous agreements, understandings
and representations, whether oral or written, of the parties in connection
herewith. No covenant or condition or representation not expressed in this
Agreement shall affect or be effective to interpret, change or restrict this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action, suit or other
proceeding involving this Agreement. This Agreement may not be changed or
terminated orally, nor shall any change, termination or attempted waiver of any
of the provisions of this Agreement be binding on any party unless in writing
signed by the Parties. No modification, waiver, termination, rescission,
discharge or cancellation of this Agreement and no waiver of any provision of or
default under this Agreement shall affect the right of any party thereafter to
enforce any other provision or to exercise any right or remedy in the event of
any other default, whether or not similar.


d.This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and assigns.


e.This Agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of Delaware, without giving effect
to its choice of laws principles.


[Signature Page Follows]














































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first written above.

IDEX CORPORATION/s/ Denise R. CadeName: Denise R. CadeTitle: SVP, General
Counsel & Corp SecANDREW K. SILVERNAIL/s/ Andrew K. Silvernail


























































































--------------------------------------------------------------------------------



Exhibit A


Amendment to Restrictive Covenant Agreement


This FIRST AMENDMENT TO THE CONFIDENTIAL INFORMATION, WORK PRODUCT AND
RESTRICTIVE COVENANT AGREEMENT, is made and entered into as of October 25, 2020
(this “Amendment”), by and between IDEX Corporation (the “Company”) and Andrew
K. Silvernail (the “Executive” and, together with the Company, the “Parties”).
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Confidential Information, Work Product and
Restrictive Covenant Agreement, dated February 2017, by and between the Parties
(the “Agreement”).


WHEREAS, pursuant to Section 11(d) of the Agreement, the Agreement may be
amended if such amendment is effected by an instrument in writing signed by the
Executive and an authorized officer of the Company; and


WHEREAS, the Parties, acting in accordance with Section 11(d) of the Agreement,
desire to amend the Agreement as set forth in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties agree as follows:


1.The following definitions are hereby amended and restated in its entirety to
read as follows:


“Restricted Activities” means (a) any activity for a non-IDEX person or entity
that, during the eighteen (18) months prior to Employee’s Last Date of
Employment, is (i) competitive with the business of Employer or IDEX Entity and
(ii) involves Employee’s performance of the same or substantially similar
material responsibilities that Employee performed on behalf of Employer or IDEX
Entity; (b) any other activity involving the unauthorized use or disclosure (or
the likelihood of the unauthorized use or disclosure) of Confidential
Information; or (c) Employee’s participation in, approval of or assistance to a
new employer in connection with any acquisition of a company or business line or
subsidiary of a company by such new employer which, in each case, is competitive
with the fire, safety and rescue business of Employer or IDEX Entity. For
purposes of this definition and of Restricted Geographic Area below, the term
“material” means the expected job duties and responsibilities associated with
Employee’s position or that are requested by Employer or IDEX Entity from time
to time.


“Restricted Period” means the period of Employee’s employment with Employer or
IDEX Entity and the following periods of time after Employee’s Last Date of
Employment; (a) twelve (12) months for Employee’s Non-Competition and
Non-Solicitation of or Interference with Customers obligations under paragraphs
5(a) and 5(b); and (b) thirty-six (36) months for Employee’s Non-Inducement and
Non-Hire obligations under paragraph 5(c) of the Agreement.


2. This Amendment shall be and is hereby incorporated in and forms a part of the
Agreement.


3. All other terms and provisions of the Agreement shall remain unchanged except
as specifically modified herein.


4. This Agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of Delaware, without giving effect
to its choice of laws principles.


5. This Amendment may be executed in any number of counterparts, including by
means of facsimile or by email delivery of a “.pdf” format data file, each of
which when executed shall be deemed to be an original copy of this Amendment and
all of which taken together shall constitute one and the same agreement.


[Signature Page Follows]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first written above.

IDEX CORPORATION/s/ Denise R. CadeName: Denise R. CadeTitle: SVP, General
Counsel & Corp SecANDREW K. SILVERNAIL/s/ Andrew K. Silvernail
























































































--------------------------------------------------------------------------------



Exhibit B


General Release


I, Andrew K. Silvernail, in consideration of and subject to the performance by
IDEX Corporation (together with its subsidiaries, the “Company”) of its
obligations under the Separation Agreement dated as of October 25, 2020 (the
“Agreement”), do hereby release and forever discharge, as of the date hereof,
the Company and each of its past, present and future parents, subsidiaries,
affiliates, portfolio companies and funds, and each of its past, present and
future owners, officers, directors, employees, independent contractors, agents,
affiliates, parents, subsidiaries, divisions, insurers, attorneys, predecessors,
employee benefit plans, purchasers, assigns, representatives, successors and
successors in interest (collectively, the “Released Parties”) to the extent
provided below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.


1.My employment or service with the Company and its affiliates terminated as of
December 15, 2020, and I hereby resign from any position as an officer, member
of the board of managers or directors (as applicable) or fiduciary of the
Company or its affiliates (or reaffirm any such resignation that may have
already occurred). I understand that any payments or benefits paid or granted to
me under Section 2 of the Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled. I understand and agree that I will not receive the
payments and benefits specified in Section 2 of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter. I understand and agree that such payments and
benefits are subject to my compliance with the Agreement and the Confidential
Information, Work Product and Restrictive Covenant Agreement, dated February
2017 as amended (the “Confidentiality Agreement”), which (as noted below)
expressly survive my termination of employment and the execution of this General
Release. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.


2.Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, (i) from the beginning of time through the date upon which I execute this
Agreement; (ii) arising out of, or relating to, my employment with any Released
Parties; (iii) arising out of, or relating to, any agreement and/or any awards,
policies, plans, programs or practices of the Released Parties that may apply to
me or in which I may participate, including, but not limited to, any rights
under bonus plans or programs of Released Parties and/or any other short-term or
long-term equity-based or cash-based incentive plans or programs of the Released
Parties; (iv) arising out of, or relating to, my status as an employee, member,
officer or director of any of the Released Parties; and/or (v) arising out of,
or relating to, my separation or termination from the Company, including, but
not limited to, any allegation, claim or violation, arising under Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common



--------------------------------------------------------------------------------



law; or arising under any policies, practices or procedures of the Company; or
any claim for wrongful discharge, breach of contract, infliction of emotional
distress, defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters (all of the foregoing collectively
referred to herein as the “Claims”).


3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.


4.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).


5.I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any claim
with respect to vested benefits under a 401(k) plan on or prior to the date of
the my termination of employment, or (ii) any claim relating to directors’ and
officers’ liability insurance coverage or any right of indemnification under the
Company’s organizational documents or otherwise.


6.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.


7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.


8.I agree that if I violate this General Release by suing the Company or the
other Released Parties for, or in respect of, any released Claims (as set forth
in paragraph 2), I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees.


9.I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.


10.Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the



--------------------------------------------------------------------------------



Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other self-regulatory organization or any governmental
entity.


11.I hereby acknowledge that Section 12 Section 20 of the Employment Agreement
between me and the Company dated as of February 22, 2018, and the
Confidentiality Agreement shall survive my execution of this General Release.


12.I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.


13.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.


14.Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


[Remainder of Page Left Intentionally Blank]































































--------------------------------------------------------------------------------



BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:


i.I HAVE READ IT CAREFULLY;


ii.I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;


iii.I VOLUNTARILY CONSENT TO EVERYTHING IN IT;


iv.I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;


v.I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;


vi.I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;


vii.I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND


viii.I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


SIGNED: DATED:



